Citation Nr: 1730524	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression disorder, as secondary to service-connected disabilities.

(The issues of entitlement to service connection for a thoracolumbar spine disability, a right shoulder disability, a left shoulder disability and an acquired psychiatric disorder; as well as entitlement to an initial evaluation in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia; and entitlement to an evaluation in excess of 10 percent for cervical strain are the subject of another Board decision with a separate docket number).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disability as secondary to his service-connected eye disability.  Indeed, he essentially contends that due to the increased severity of his service-connected eye disability, he was forced to retire and subsequently he experienced depression and anxiety.  See September 2012 notice of disagreement; see also June 2017 hearing transcript, pgs. 3-5.

The Veteran was examined in July 2012 and depressive disorder was diagnosed.  The examiner did not draw a nexus between the Veteran's psychiatric disorder and his service connected disability, but a number of shortcomings in the examination report make it necessary to obtain another opinion.  Notably, the examiner's conclusion appears to be addressing whether the Veteran's 3 service connected disabilities as a single entity caused the Veteran's illness, as opposed to addressing the specific contention.  In addition, the Veteran has pointed to a number of misunderstandings or inaccuracies in the report that could influence the conclusion, and the Board notes the report did not address the potential of whether a service connected disability aggravated the Veteran's claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for the psychiatric disability.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), refer the Veteran's entire claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of the psychiatric disability.

The contents of the electronic claim files (in VBMS and Virtual VA), are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following:

Is it at least as likely as not (50 percent or greater probability) that the psychiatric disability claimed as depressive disorder was caused by a service connected disability, particularly the Veteran's service connected eye disability, (which resulting impairment from the eye disability was instrumental in the Veteran's retirement).  

If not, is it at least as likely as not (50 percent or greater probability) that the psychiatric disability claimed as depressive disorder has permanently progressed at an abnormally high rate due to or as the result of the service-connected eye disability, to include having to retire from his position due to his service-connected eye disability?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably make clear the medical guidance in the study of this case.

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for a psychiatric disability, claimed on a secondary basis.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

